 SWITCHCRAFT, INC.Switchcraft,Inc.andWarehouse,Mail Order Office,Technical and Professional Employees Union, Local743,InternationalBrotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.'Cases 13-CA-12805 and 13-CA-13077December10, 1974DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn August 29, 1974, Administrative Law JudgeAllen Sinsheimer, Jr., issued the attached Decision inthis proceeding. Thereafter, the Union filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the NationalLaborRelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent,Switchcraft,Inc., Chicago,Illinois, itsofficers,agents,successors,and assigns,shall take theaction set forth in the said recommended Order.IAttached to its exceptions to the Decision of the Administrative LawJudge, the Charging Party notified us that the official name of the Union wasrecently changed from Warehouse and Mail Order Employees Union, Local743, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America to the name appearing above The Charging Partyadditionally moved that all formal documents in this matter be amendedaccordingly In the absence of any objections, that motion is hereby grantedDECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR, Administrative Law Judge: Theabove proceeding was heard on May 28, 29, and 30, 1974, atChicago,Illinois.An original complaint inCase13-CA-12805 issued February 15, 1973,' and an originalcomplaint in Case 13-CA-13077 issued April 12, 1974 2Both complaints were consolidated for hearing by orderdated April 12, 1974. They allege violation of Section 8(a)(1)of the Act by the granting of certain benefits, including wageincreases,; vacation changes, and an additional holiday andBased on a charge filed November 13, 19732Basedon a charge dated March 11, 1974465Christmas benefit, and also by interrogation, impression ofsurveillance, threats, etc.Upon the entire record,includingmy observation of thewitnesses and after due consideration of the briefs of theGeneral Counsel and Respondent, I make the following:4FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent, an Illinois corporation, is engaged in themanufacture, sale, and distribution of electronic components.During the past fiscal year representative of its operations,Respondent purchased and caused to be transported anddelivered to its Chicago plant goods and materials valued inexcess of $50,000 directly from points outside Illinois. Duringthe same period, Respondent manufactured, sold, and dis-tributed at its Chicago plant products valued in excess of$500,000, of which products valued in excess of $50,000 wereshipped from said plant to points located outside the State ofIllinois. I find Respondent is and has been at all timesmaterial herein an employer engaged in commerce within themeaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDWarehouse and Mail Order Employees Union Local 743,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Union,is a labor organization within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and BackgroundSinceRespondent's inception followingWorld War II,there have been 11 efforts to organize its plant, the latest priorto the current one being in 1970. In none of these campaignswas a petition ever filed. The present campaign, which therecord reflects commenced on October 16, 1973, was evi-dently still in effect at the time of the hearing.For some years prior to 1973, it appears that the Respond-ent grantedwage increasesto employees as set forth here-after. On August 3, 1970,increasedthe maximum to RPIassemblers by 10 cents; in 1971, apparently no range increasesto RPI assemblers were given but automatic increases werewithin the ranges, on March 20, 1972, RPI assemblers' mini-mums and maximums were increased 10 cents; on May 7,1972, RPI assemblers'minimum wasincreased 15 cents andmaximum increased 10 cents; on March 12, 1973, RPI assem-blers'minimum increased 15 cents and maximum 10 cents;then on October 22, 1973,an increaseoccurred for RPIassemblers and also for all other employees of 10 cents perhour; also, as of April 29, 1974, an increase occurred of 203An amendment alleging an additional violation by a wage increase onApril 29, 1974, was granted at the hearing4On July 1, 1974, the General Counsel filed a motion to correct thetranscript with the statement that Respondent and the Charging Party didnot oppose such I have examined and compared the requested correctionsand find they are in order, except it appears that, instead of p 431, as setforth in items 2 and 3 of said motion, such should read p. 436 1 am grantingsaid motion accordingly215 NLRB No. 92 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDcents per hour. In the periods prior to October 1973 evidentlythere were adjustments made for employees other than RPIassemblers but not at the same time as the changes weregranted the RPI assemblers, who Respondent testified con-stituted about 60 percent of its approximately 800 employees.Respondent contended that in 1973 it did not grant a se-cond increase it "normally" would have in May until Octoberbecause of tightening of working capital resulting from aslowing of collection of receivables and increase in inventoryresulting in a decrease or slowing of cash flow. Respondentgave the October increase of 10 cents per hour after discover-ing it had room therefor under the 5.5 wage formula stand-ard, and that it then had the funds to` grant such increaseprior to November 13 or 14, which would be the end of itsaccounting year.In connection with this increase,the record reflects thatthe Respondent had been discussing such in communicationsbetween its Vice President Charles Giesow and its TreasurerFredDumke.On August 6, 1973, Giesow wrote to Dumkeon the subject of economicwelfare increasefor all hourlyrated employees in which he stated:I call your attention to our previous pattern of grantingtwo rate increases each year to all of our hourly ratedemployees;the most recent increases were made effectiveMarch 20, 1972, May 1, 1972 and March 12, 1973.You will recall that prior to our vacation shut downperiod between July 23, 1973 and August 3, 1973, wediscussed the ever increasing turn over of help, the prob-lem and the cost of findingreplacements.This conditionhas steadily increased,and in view of the ever increasingrise in our national economy, I now must urgently sub-mit this year's second new hourly rate increase of 10¢ perhour across the board to all of our presently employedmale and female employees.This increase should bemade effective no later than the month of October.Please give this recommendation your earliest considera-tion.On the bottom of this memo from Giesow to Dumke appearsDumke's handwritten statement:I agree.I hesitate however to give approval right now because ofthe heavy demand by inventory build=up due to increasein back-log and the build up of receivables due to slow-down in collections upon our working capital and cashflow. With heavier emphasis on scheduling of incomingmaterial we should be in better position for granting thisincrease in Sept.or October/s/ Fred D.On August 13, Giesow again wrote to Dumke expressingthe hope that the financial difficulties would be alleviated"before school vacations are over as we expect to lose stillmore help when the young men and women return to schoolaroundLaborDay that helped fill the gap temporarily....I anxiously await your go ahead signal maybe Septemberwill be our lucky month." Dumke replied "Plan on puttingthrougha general10 cent per hour increase the latter part ofSeptember. See me around the 15th and we will pinpoint thedate."On August 31, Giesow sent another memo to Dumke inwhich he advised that he was happy to learn that "it is quitepossible the proposed general increase of 10 cents per hourwill be placed in effect in the very near future. Believe thiswould be the opportune time to bring up our often discussedvacation adjustment." Giesow then discussed the matter ofthe vacation adjustment and particularly pointed out thattheir 2-week vacation program after 3 years of service onlyreflected 24.7 percent of companies contacted, whereas thepopular trend reflected 43.3 percent for 2 years of service.Giesow then recommended a new vacation schedule with aparticular change of 2 weeks' vacation for from 1 to 5 yearsservice and requested advice as to "Will you be able to absorbthis additional expense.Please let me know as soon as possi-ble."Giesow also added that "increased wages and fringebenefits are the prime concern of both old and new em-ployees. Our concern and prompt action now should withouta doubt help us to retain our present employees and serve asan inducement to attract new applicants."On September 12, Dumke in part replied that he agreedthat they had "to change and improve" and they should gettogether with "Wilfred and Bill as soon as possible." OnOctober 10, another memo from Giesow to Dumke refers tothe proposed vacation schedule for 1974 and states Giesowis looking forward to the meeting with Wilfred and Bill.Dumke replied on October 15 that he spoke to Wilfred andBill concerning the "suggested vacation schedules" and that,because of "increasing complaints this summer and becauseof our high turnover record, we concur. I believe we shouldannounce this immediately because I believe it might be ofadvantage to us in this year reporting of phase IV, the yearending in November. I'm not sure but let's release it." Thislatter letter does not refer to the proposed pay increase.Although not originally introduced by Respondent, it ap-peared following examination by me that there was anotherinteroffice memorandum from Giesow to Dumke dated Octo-ber 11, 1973, with the subject, "Economic WelfareIncreaseAll Hourly Rated Employees":In line with your reply dated August 28,1973, and ourconversation on September17, 1973, at which time youapproved my recommendation,I submit herewith aproposed new hourly rate increase of 10¢ per hour acrossthe board to all of our hourly rated employees.It is my intention to place the new rate increase intoeffect October 22, 1973, at which time Data Processingcan process the increase. Therefore, I urge that you givethis recommendation your earliest consideration.Underneath there appears opposite the word "approved" thesignature of Secretary-Treasurer Fred Dumke, dated October11, 1973. As indicated, this latter refers to a conversation ofSeptember 17 between Giesow and Dumke and proposes anew hourly rate increase of 10 cents for all hourly ratedemployees with the stated intention to place such into effecton October 22. This increase was accordingly approved some5 days prior to commencement of union organizational ac-tivity on October 16. SWITCHCRAFT, INC.Further background as to the wage price situation in theperiod in question in Chicago and the United States is re-flected in an exhibit dealing with price indexes for both theUnited States and Chicago for 1973 and 1974, using both anold series and a new series index.' Among the figures re-flected for January 1973, the U.S. old index shows 148.5, U.S.new, 127.7; Chicago old, 143.6, Chicago new, 126.4. As ofOctober 1973, the corresponding figures show U.S. old,158.8,U.S. new, 136.6; Chicago old, 154.1, Chicago new,135.7. This is approximately a 9- to 10-point change in theperiod from January 1973 to October 1973 in the cost ofliving index, which refers to urban wage earners and clericalworkers. Thereafter, between October 1973 and April 1974,the figures in April 1974 showed U.S. old, 167.5, U.S. new,144;Chicago old, 162.5, Chicago new, 143. This in turnrepresents changes of over 8 points between October 1973and April 1974 in the cost of living index, both U.S. andChicago's.B.The Wage Increaseof October 22, 1973From the foregoing, it would appear that this wage in-crease ofOctober 22, 1973,was both considered and defini-tivelydetermined prior to union organizationof October 16and in factby October11, the date had been set for it to beplaced intoeffect;namely,October 22. Whilethe Respondentargues that its prior wage increase pattern reflects two peryear, as indicated,supra,this is not quite the case. However,in view of its prior determination to give the increase onOctober22, as reflectedby theinternal correspondence ofRespondent, which I credit,and also the situation throughoutthe nation and theChicago areain terms of cost of living andwages, subjectonly to thelimitations of wage-price controls,the increaseof October22 appears to be a valid one and notconceived or directed toward interfering with union organiza-tion.Accordingly,I find the increase itself was valid.With respectto theannouncement of said increase and thepropaganda pertaining thereto, another question may arise.In order to evaluate that,it is necessary to set forth theliterature pertaining thereto.On October16, the Union is-sued a bulletin announcing its organizing drive and solicitingmembership.On October 17, theRespondent,throughCharlesGiesow, vice president,replied advising employees to"know the facts and recognizethe riskswhich may result"and then stated"For over 25 years we have built our businessand have added to our employees well being with continuousvoluntary improvements in wage scales,clean,well-lighted,air conditioned working conditions to assureyour comfortand safety."It then advised the employees that unionism isa serious matter and that they should give it a lot of thoughtbefore making a decision to sign an authorization card andrefer to requirements of paying dues, etc.The letteralso states"We believe that we can give you benefits as good or betterthan those which the Union wouldtry tonegotiate withoutyour having to pay for these benefits. As you know, underPresident Nixon's wage and price regulations, businesses arelimited in how much they can increase wages and fringebenefits.With these limitations in force, a union is not being5The old series covered 1957-59 equal 100. In the new series, 1967 equal100.467completely honest with you when they promise you themoon." The letter goes on "The management of Switchcrafthas always been available to its employees if they have anygripes or problems. We shall continue to operate that way andhope that all of our employees will feel that they do not needa union to intervene in order to get fair and just treatment.If anyone has any questions about our present policies orfuture plans, please come to see me."On October 22, without any distinction as to employees'job classifications, Respondent gave a general increase of 10cents to all its employees at its Chicago plant. On October 25,Giesow wrote to employees with respect to the Union, accus-ing it of handbills that made "wild promises in an effort tomislead" and containing various assertions generally deroga-tory to the Union and its purposes. The letter asserted "Thehigh standard of wages, excellent working conditions andoutstanding fringe benefits which we have here at Switchcrafthave been obtained by all of us working together." The letterthen said that "no one has ever been subjected to strikes," etc.It further stated "If you have any problem on your job talkto your supervisors or me about it."Thereafter on October 30, the Union issued a bulletin as-serting that the management has started the usual antiunionsmear and fear letter writing contest and other tricks andcontaining the following:l0C is not EnoughThe biggest disgrace of all is that Management in-sulted, undermined and ignored the intelligence and dig-nity of the workers. To keep the workers from joiningthe union, the Company gave the workers a 10C wageincrease and a vacation trick. Everybody at Switchcraftknow that the only reason why the l0C crumbs were givenby the Company is because the Union is at the Com-pany's gates. Any worker in his or her right sensesknows that ten cents is not enough, not even for a downpayment on a decent wage increase. Switchcraft Man-agement believes that th,; workers have to take theirshoes off to count to twenty. We are sure that the work-ers are more intelligent than what management thinks.[Emphasis supplied.]Vacation TrickSince the Union got in the picture, Managementreached for the anti-union trick bag, and came up witha vacation trick. (The gimmick works like this.) TheCompany claims to give the workers one week vacationfor 6 months of service and two weeks for one year. Firstof all the Company will not let anyone go on vacationwith only 6 months of service. Secondly, the workersmust have one full year of service in order to get the twoweeks vacation. Thismeansthat if you have worked 11months and three weeks you will only get one weekvacation.Actually, you will be working two years inorder to get two weeks vacation. (That's a trick). Ofcourse, tomorrow is Halloween.The leaflet concluded with a request for the workers to jointhe Union. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent on October 31 responded as follows: Thefirst paragraph refers to the large number of the handbillsthrown to the pavement by employees and then the lettercontinues:It is unfortunate that the union cannot understand thatit is Unnecessary to engage in Strike Action in order toget a Wage Increase or Better Vacation Program, whenyou work for a Company that Cares for its employees.Furthermore, they Fail to realize that the friendly rela-tionship that exists between our employees and us is theresult of the sincere interest we have always taken in thewelfare of our employees during the past 27 years. TheLoyalty that exists between us has proved to be to ourMutual Benefit, and the Company will do everythingHumanly Possible to improve this relationship and makeSwitchcraft a Better Place in which to work.You may want to know how this Wage Increase andBetter Vacation Program came about. As you know, weare all subject to Phase IV of the Economic StabilizationProgram of our country and I am sure that all of us wantto comply with the law. As a result, our Company islimited to 5.5% in wage increases and .7% in improve-ment of fringe benefits. Due to the fact that we hadalready voluntarily given one plant-wide increase sinceNovember 13, 1972, we were limited in granting a se-cond increase that would result in giving you more than5.5% in one year. It was necessary for us to computehow much of this 5.5% was still available for us beforeNovember 13th of this year. We found that a 10 cent anhour Increase for every hourly paid plant employeewould eat up the balance available to us, and we gave itto you. Besides, in order not to violate the law, we putit into effect within the one year period. If we had ex-ceeded the 10 cent an hour Increase, it could have beencancelled completely by the Cost of Living Council inWashington, D.C., and our effort to help you wouldhave been wiped out.Now for the Improved Vacation Program. The union isso jealous of you getting it Without Strike Action, thatthey are labelling it a "trick." Nothing could be furtherfrom the Truth and they know it, so they set up a SmokeScreen by trying to give you the impression that all ofyou would have to work 2 years in order to get 2 weeksvacation. You know that we have a 2 week plant shut-down in July and August to give every employee theopportunity to take their vacation with their family orfriends during the best vacation period of the year. Be-sides,many of our suppliers and customers are also shutdown for their vacation during the same period. Withoutsupplies or customers to ship our finished products to,our work schedules would have had to be changed, andpossibly some of our employees laid off. Under the newVacation schedule, every present employee will receivea one, two, two and one-half, or three week vacationwith pay next August.-Prior to October 31, the improvement in Respondent's .vacation policy mentioned in the leaflet and previously re-ferred to above in the correspondence between Giesow andDumke had been announced by posting a notice with respectthereto on the bulletin boards throughout the plant. This thenled to the union handbill and to part of Giesow's letter of the31st,supraEvidently, some time the following week, the Respondentdistributed its November copy of itsmagazine,Echoes. Page3 thereof consisted of an unsigned open letter to Switchcraftplant personnel in the column entitled Christmas 1973 writ-ten by Charles Giesow. The open letter 'states:For example, why not read and re-read the letter fromCharley Giesow about the pay increase and vacationchange announced last week? Please know that, as hepoints out, Uncle Sam has the say (not any non-govern-mental group) on how much wages can be increasedacross the board.Know, also, that the same Phase IV governmentallimits apply to benefits paid by any company, be theyvacation, holidays, etc. ,So, no matter what anyone tries to promise or guaran-tee you in a leaflet, for the present, the two increasesgranted this year are all the law will allow.Such increases are part of a continuing effort to main-tain good wages and benefits without violating federalstandards.Another thing: know that no organization can forceany other organization to provide more holidays, longervacations, higher pay, etc. In our American system itjust never has worked that way.Also in thesame issue is a columnby Giesowheaded"Christ-mas 1973" which reads:First, this year for the first time, Christmas Eve, Mon-day, December 24, will be a full day offwith full pay.This means we gain a half-day of pay. When the Partywas held, we got paid for the afternoon of the Party, butnot for Christmas Eve day.So this year, we will be receiving eight full days offwith pay instead of the normal seven paid holidays plusthe afternoon off when the Party was held.I am also pleased to announce that this year every oneat Stitchcraft will receive as a Christmas gift a turkeyfrom the company.On November 7, Giesow wrote another letter which begins:Many of our employees have told management thatthere is NO NEED for a union in our plant. I agree withthem. These employees recognize that they are gettingappropriate rates of pay and also all of the fringe benefitswhich are being paid in our industry. All of these havebeen given voluntarily by management without thenecessity of paying any union for them. Besides, noSwitchcraft employee has ever suffered any loss of paydue to Strikes or other forms of Work Stoppages in ourplant.Our employees have never had to pay InitiationFees, Dues, Special Assessments or Fines to any Union.The letter lists 16 items of benefits that the employees have.Item 16 states: SWITCHCRAFT, INC.You will soon receive an Employees Handbook whichsimply but thoroughlyexplainsthe Rights, Privileges,Policies and Procedures that affect you and your work.Itwill contain all of the above Benefits, and will be aslegal as any unioncontract.The foregoing refers to both the wage increase and also theChristmas vacation and turkey change from the precedingyear which will be considered hereafter. The General Counselasserts that the Respondent's positionin itsletters was suchas to, when combined with the wageincrease,create an im-proper orillegal impressionas to the granting of the wageincreasevis-a-vis the Union with a resultant violation of theAct. The General Counsel also contends that the granting ofthe increased holiday and the giving of the turkey at Christ-mas in conjunctionwith Respondent's announcementthereofviolated Section 8(a)(1) of the Act. He also argues that theimpact thereof, when combined with the granting and discus-sion of the wageincrease,further illustrates the illegality ofthe wage increase as announced. The contentionis in essencealso urged with respect to the vacation improvements whichwere put into effect prior to October 31 to be consideredhereafter.Respondent attributes the wage and vacation increases andimprovements to competitivepressure,economic conditions,the stabilization plan and cost of living, etc. As set forthpreviously, these matters and others were the subject of inter-nal discussionprior to unionorganizationand decided anddetermined prior thereto. The General Counsel,in assertingthat the wageincreaseswere given to blunt the Union or thatsuch impression was created by Respondent, refers, amongother items for support thereof, to Respondent's priorhistory,'which I do not deem determinative since the issuecan best be resolved by the evidence as to Respondent's con-duct in light of circumstances during the period prior toOctober 16, 1973.The General Counsel alsoarguesthat Giesow's letters didnot announce or explain that Respondent had decided togrant the increase 5 days before the Union's first handbill andthat the impact of statements, such as "we believe we can giveyou benefits as good or better than those which the Unionwould try to negotiate without your having to pay for thesebenefits," when coupled with the actualincrease,created animproper combination and effect in violation of the Act. Hestresses that the letter of October 17 and the history of Re-spondent's prior wage changes provided the only backgroundreference for the employees when the October 22 raisebecame effectiveand also emphasizesthe October 25 letter'sassertion,"there's been no need for a union because we havealways worked out our problems on a mutually beneficialbasis." The General Counsel further points to the October 31letterwhich referred to a variety of reasons for the wageincrease but mentioned neither Respondent's problems ofcash flow nor its prior determination of the increase. Heargues that the Respondent had so entwined its October wageincrease and improvedvacation plan with itsvigorous an-tiunion campaignthat by `failing toexplain thelegitimatepurpose underlyingthese changes...Respondent left theseemployees with only Giesow's letters asa basis for determin-6Which Respondentalso appearsto rely on.469ing their employer's purpose. Respondent did not tell theemployees . . . that these benefits were granted at this timebecause of the prior cash flow problem or because wages weretoo low to attract an adequate number of new employees ... . The General Counsel finally contends that the letterswere intentionally worded to convey the limited message toemployees that Respondent would grant benefits better thanthe Union could negotiate, that benefits beyond these wereunlawful, that these benefits were the result of antiunionemployees' loyalty to the Company and that all employeescould expect from unionization were dues and strikes.It istrue that there are certain implications in letters writ-ten by Giesow which, however, appear to be similar to manyletters by employers during union organizational campaignsconcerning the respective positions of employer and unionand the possible impacts of unionization. Also, the letter ofOctober 31 which refers to the wage increases appears in partto be a response to the Union's handbill setting forth that "10cents was not enough." While the Respondent did not go intoall the details of the problems and matters it considered priorto determination of the wage increase, the issue is whetherunder the circumstances it was obligated to set these forth inits letters. First, were it required to set forth its cash flowproblems, such would mean revelation of current financialaspects of its business.'A second question is should Re-spondent be required to state that the determination to in-crease was made before the Union entered into the picture.A further question is, if Respondent had done so, whethersuch conduct in turn might not have been charged as con-stituting part of a violation for impliedly saying "see we diditwithout the Union and hence you don't need the Union."Upon analyzing the foregoing in the light of the cases andauthorities, it appears to me that the Respondent, as to thisfirstwage increase, had determined to put such into effectprior to union organization and then proceeded to do whatithad a right to do. Respondent's initial letters were in theform oftenseen in unioncampaigns. Its letter of October 31was essentiallyin responseto the Union's handbill of October30 and primarily each was in the nature of propaganda. Iaccordingly do not believe that the Respondent was obligatedto set forth the other matters or considerations that the Gen-eral Counsel claims that Respondent should have. The prob-lem is,whatcan anemployer say under the circumstancesthat would not be subject to misinterpretation or dual inter-pretation? No doubt there can be statements which, in con-junctionwith a wage increase, amount to a violation.However, I do not consider that to be the case herein andaccordingly conclude that neither the wage increase of Octo-ber 22 nor the statements with regard thereto were violativeof the Act.C. The ImprovedVacation PlanThe improved vacation plan referred to above had beenagreed on prior to October 16; namely, October 15. It was putinto effect in accordance therewith and the bulletins andletters referring thereto set forth above appear to be in thesame vein as those with respect to the wage increase. I, there-7Of course, under certain limited circumstances these may have to bedivulged to a properly designated exclusive bargaining representative. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDfore, also conclude that Respondent's references to vacationplan and the improvements therein were not in violation ofthe Act.I call your attention to our previous pattern of consider-ing and granting increasesto our.hourly paid employeesinMay and in October.D. The Pre-Christmas Holiday and TurkeyPrior to 1973, Respondent had a policy of giving a partysome days prior to Christmas in the afternoon at the plant.The employees came to work in the morning dressed for theparty.Admittedly, their work in the morning was not atmaximum efficiency but they were expected to work. In 1973,because of changes in operations in the plant, it was notfeasible to clear an area to hold such a party. Therefore, inlieu of the half holiday for the party, the Respondent decidedto grant the employees a full holiday for the day beforeChristmas and to give them a Christmas turkey. The Respon-dent's computations are that the cost of the party, includingthe loss of time from work, was about $10,000 and the costof the turkeys about the same.It is arguable whether Respondent's computations as to thetotalcost of the party and the half day offwere complete andaccurate. Assumingarguendothat the cost were accuratelyreflected, there is no question that by giving both the turkeysand the extra half day off, the cost of both was necessarilysomewhat greater in 1973 than it had been in prior years. Ifthe cost of half a day off in 1972 and prior years were asestimated at $3,000, then the cost for a whole day wouldappear to be at least double that in 1973 and the total costin 1973 substantially higher. Actually if 800 persons werepaid a minimum of $2 an hour for an 8-hour day, the cost ofa full day would be at least $12,800, much greater. In anycase, there appears to be a marked difference between a halfday off for a party and the full day off with a turkey whichwas granted in 1973.This was further emphasized to employees by Respon-dent's statements with respect to this particular holiday. Re-spondent's statement,supra,from the Echoes publication ofNovember 1973 with respect theretoclearly implies an addi-tional benefit grantedby the Respondent in 1973. The state-mentemphasized a full holiday for the first time, the daybefore Christmas, a gain of half a day of pay, eight full holi-days, instead of seven,plus the afternoon of the party, and aChristmasgift of a turkey.The foregoing clearly appears toplace the granting of the holiday the day before Christmasand the free turkey in the category of newly granted benefitsby Respondent which would have the purpose and impact ofFred,May 1st is approaching rapidly and I am writingto you now because my recommendation is to grant allhourly paid employees a 20q per hour increase. Our em-ployees have been extremely patient and cooperative inthe face of this unprecedentedincreasein the cost ofliving.I make the above recommendation because of the follow-ing reasons:1.The EIA letterinforming us that we are not exemptfrom price and wage controls.2.May 1st is normally our time of the year to considerwages.3.We must consider the coming increase in the mini-mum wage from $1.60 to $2.00 on May 1st.Please give this recommendation your earliest considera-tion.Dumke responded as follows at the bottom:4/10/74Yes, I am sure that May 1st is being anticipated by ouremployees. I agree that we have three very pressing rea-sons, as you mention above, to consider this increase.However, before we decide, I will call Jack Cusack forhis opinion - in the light of the present union activities./s/ Fred DumkeFred:- Good idea,please let me know as soon aspossible./s/ Charlie Giesow4-11-74There appears on the side of the memorandum:Charles Giesow:4/24/74undermining the Union's organizational activities (unlike theYou have our approval to put through a $.20 per hourwage and vacation benefits which had been determined priorto organizational activity under the circumstances set forth).I accordingly find that the holiday granted before Christmasand the turkey, in the manner in which they were granted andannounced,constituted a violation of Section 8(a)(1) of theAct.'E.The Wage Increaseof April 29, 1974Giesow in an interoffice memorandum to Dumke datedApril 8, 1974,stated:increase for all hourly paid employees effective 4/29/74./s/ F. DumkeRespondent also received advice from its counsel, John Cu-sack, by letter dated April 16 to Dumke that he had spokento a Board agent who had advised that he did not believegranting the contemplated increase would be a violation andexpressed counsel's opinion that the contemplated increasewould not be a violation.99It was subsequently stipulated that an unspecified Board agent had been8N.L.R.B. v. Exchange Parts Company,375 U.S. 405(1964).presented with a hypothetical situation involving a discussion of a general SWITCHCRAFT, INC.Dumke testified and Giesow asserted that the reasons forthe increase of April 29 were: their ability to then give suchincrease legally, the impact of the increased minimum wageseffectiveMay 1 and the alleged prior pattern of grantingincreases on May 1 in prior years. First, although the mini-mum wage increase would not directly affect Respondent,conceivably it could have an impact on Respondent becauseRespondent's wages were not so much higher as to be un-related to a change in minimums. Second, while it may bearguable as to whether or not Respondent had been restrictedby the cost of living council or whether its wage scales wereexempt therefrom, in any case such was an asserted reasonwhose validity may or may not have been predicated on factor misunderstanding. Third, as to the prior years, althoughRespondent in some instances gave increases twice in a yearand also gave some in May, there does not appear to be anentirely consistent pattern. These and other circumstancesrelating to this increase raise questions as to Respondent'smotivation.However,given the change in the minimumwage, given the expiration of the controls, and given thesubstantial increase in the cost of living in the Chicago area,supra,of some eight to nine points since the prior increase inOctober, the April 29increaseappears reasonable for Re-spondent to have granted. Under these circumstances, I donot find that the increase granted on April 29 was violativeof the Act.The General Counsel also urges the context of this raise inlight of the Union's campaignand Respondent's letters dur-ing said campaign. He points to a letter by Giesow datedMarch 19, 1974, and specifically refers to that part of thefollowing two paragraphs which have been underlined:These same Strangers also Criticized the Wage Increase,the Christmas Turkey, the Improvement in the VacationSchedule, the Additional Holiday and other RecentBenefitswe have provided for you. They call them"crumbs." However, they recognized your Appreciationof all of them, and in an effort to Discredit our SincereMotives in giving them, they filed unfair labor practicecharges with the National Labor Relations Board. Theyare asking in effect that the Board cancel them, and atthe same time they are claiming credit for forcing theCompany to give them. Until these unfair charges aredisposed of by the Board, the Company is practicallyprevented from granting any more of the benefits wehave planned for you. But, let us assure you that theCompany had no selfish motives when we Voluntarilygave you the above benefits, and we are confident ofproving to the Board it is just another case of "SourGrapes."The wages and working conditions in our plant are knownto you to be among the best in our industry in this area.Is it likely that any union can bring about great changes,or any changes at all?We don't think so, and we believethat you don't think so either. Your Company's programof benefits and working conditions have always been soattractive thatno union could justify collecting dues toprinciple of law and that such did not include or purport to include referenceto any charges or complaints pending atthe time.471provide thebenefitsyou now have Without Cost to you andWithout StrikesThe General Counsel also refers to Respondent's letter ofMay 13, 1974, which states, among other matters: "We donot want a Union and we do not need a Union here at ourCompany. We have all benefited wthout one."Essentially, the General Counsel repeats his agruments (asto the first wage increase) about the context of the secondwage increase, pointing out that during a 7-month period theworkers benefited by a 30-cent improvementin wages, inaddition to any interim increments. He asserts that this repre-sents the only period where Respondent's employees receivedsimultaneous increases,coupled withantiunion letters and aninadequate explanation for the increases. Had this not beena period of wage-price controls and a period of severe infla-tion, the General Counsel's contentions might be more per-suasive. In light of all the facts and circumstances, I conclude,as in the case of the October 22 wage increase, that the April29, 1974, wage increase was also not violative of the Act.F.Other AllegedActs of Interference,Restraint, andCoercion1.Allegationre SimersonGeneral Counsel also alleged a violation by statementsmade by Respondent's personnel director to an employeewhen he applied for work. According to employee WesleyPollock, shortly after Christmas 1973 he applied for a joband, although subject to a physical examination, Respon-dent's personnel director, Ralph Simerson, and a departmentsupervisor had agreed to employ Pollock effective January 2.Pollock testified that Simerson said: "`Before we go overthere, there is one more thing, Wesley,' he said, `We are notunion here,' and he said, 'I just wanted to know what yourfeelings were in this area?"' Pollock said he told Simerson henever belonged to a union. Simerson, who is now retired, didnot recall the conversation with Pollock or much else. Hetestified that he had spoken to and interviewed hundreds ofapplicants and that the number per month would exceed 30,of whom he interviewed about half. Simerson said he nevertold job applicants "he would like to know your feelings" orinquired about a union. He said that if the employee inquiredabout the Union, he would inform them that the plant wasnot union. Although the Respondent employs and interviewslarge numbers of employees continuously in its operation ofsome 800 people, there is no other evidence of any inquiry ofany employee by Simerson or anyone else about his unionfeelings at the time of employment. In light of this and thelimited extent of the alleged inquiry, even assuming that Pol-lock were to be credited, I am of the opinion that there maywell have been a misunderstanding and, in any event, I amnot crediting the version as set forth by Pollock. I accordinglyfind the allegation as to Simerson's10 alleged illegal conductto be unsubstantiated.10 :Complaint was amended to name Simerson instead of Zimmerman. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Alleged illegal conduct with respect toBessieAgoranosBessieAgoranos in January 1974 was told by her supervi-sor,Mary Anderson, not to talk to employees as she dis-tributed papers throughout the departments." According toAgoranos, about the end of January, Anderson said to her,'Bessie, 'I hear you signed a union card."' According toAgoranos, after she admitted this, Anderson told her that itwould be very bad for a lot of women if the Union came inbecause they would lose their jobs and they couldn't make therates and things like that.Agoranos testified that either that day or the next, hersupervisor,Arthur Wienski, told her that somebody hadcomplained that she was talking, wasting time talking, whilehanding out papers. Agoranos testified she said to Wienskishe could recall only one person, Mary Anderson, whom shespoke to. It was admitted by Wienski that he was approachedby Anderson, then spoke to Agoranos and reported back toAnderson, who told him Agoranos, after leaving papers onthe desk, was talking to other employees who were working.Wienski said he asked Agoranos to return to her station afterdistributing, papers, etc., and that she responded "Okay,Art."Wienski said about 2 days later he told Anderson hehad spoken to Agoranos. Wienski also said Agoranos waswearing a union button at the time. Agoranos said that afterthe incident,Wienski took the papers to other departmentsuntil the week before the hearing. Wienski testified that occa-sionally he took the papers around that Agoranos had beentaking.Anderson denied speaking with Agoranos about the Unionexcept in 1972. I am crediting Agoranos, who appeared to bea credible witness, as to the statement about signing acard," thereby creating an impression of surveillance ofunion activities, and the threat from Anderson that itwould be bad for the women if the Union came in becausethey would lose their jobs. On the basis of this, I am find-ing a violation of Section 8(a)(I). As to the evidence relat-ing to Agoranos' allegedly talking too much, I do not be-lieve that the General Counsel, on the state of the record,has established an illegal limitation as to unionactivityand accordingly find no violation.3.Alleged illegal conduct with respect to Edgar TolmiePrior to March 26, Tolmie worked as an in-process inspec-tor for the plastic molding department which job caused himto go into various other departments. According to Tolmie,on March 7, Arthur Wienski, his supervisor, told him thatGiesow had noticed Tolmie in departments other than themolding department and asked what he was doing there.Tolmie testified that Wienski said he told Giesow that waspart of Tolmie's job. Tolmie further testified, "but he said 'Iwant to caution you, Ed,' he said, 'that when you go intothose other departments you had better only talk to the fore-11Mary Anderson was admitted to be a supervisor in the answer. Earlyin thehearingthe matter arose on questioning by Respondent, who droppedthe subjectupon itsbeing pointed out that such was admitted.Respondentthen, toward the very end ofthe hearing, endeavored to establish that shewas not a supervisor and amend the answer accordingly. The motion toamend was denied.12 Post, in a different context astatementby Giesow to Tolmie respectingunion organization is considered.man or leadman concerning the particular problem that youhave."'According to Tolmie, "He [Wienski] said furthermore, 'Ithink it would be better in the future' he says, 'When you havethese problems you have to take care of, you have the lead-man and the incoming inspector, Sidney Delin, take up theproblem for you.' He said 'What we have in mind' he said 'istokeep you isolated in this department.[Emphasissupplied.]" With respect to part of the foregoing, Wienski wasasked and testified:Did you at any time say to Edgar Tolmie, in otherwords, Ed, what we have in mind is to keep you isolatedin this department?A. No, I never said that. I never said that to anybody.Wienski did not deny other parts of the conversation de-scribed by Tolmie as occurring on March 7and I amcredit-ing Tolmie's testimony with respect thereto, and particularlyas to the threat to "isolate" him. On March 18, Giesowrequested that Tolmie come to his office. Tolmie, Wienski,and another supervisor,Warren Vice (a brother-in-law ofDumke), testified about themeeting.The facts, with the ex-ception of testimonyconcerningthe precise sequence of ar-rival of the participants which I do not consider necessary toresolve, and one pertinent conflict as to what was said, areundisputed.Wienski and Vice were in attendance as wit-nesses.Giesow started off by warning Tolmie about his re-cord for tardiness. It appears that Tolmie had been tardy ona number of occasions which he admitted on cross-examina-tion.After the discussionas to tardiness,Giesow said, ac-cording to Tolmie, "I want to warn you about your unionactivity. You are organizing the Union in this plant." Tolmieresponded that the next timehe organizedwould be the first.Giesow called Tolmie a liar. There is evidence that Tolmiehad been active for the Union, including a union leaflet pur-portedly signed by Tolmie which is in evidence as Respon-dent's Exhibit No. 29, apparently distributed on April 2,1974.11Tolmie continued to discuss the matter and, according tohim, Giesow said "Well if I catch youorganizingthe Unionin this plant, out the door you go, do you understand me."According to Wienski, the issue of Tolmie's organizing wasbrought up by Giesow, who said "Edgar, you can organizeat any time on your own time such as lunch break time, afterwork, that is permitted, you know, but not on companytime."Vice testified:And then Charlie said, "Yes, I have something else todiscusswith you." And, then Charlie continued to talk,and in talking, then he mentioned that he had occasionto know that Edgar wasorganizingand that he did notwant Edgar to do it on company time.That was about the extent of the meeting. -Q. (By Mr. Cusak) Did either one of them speak in anunusual voice?13 The leaflet purporting to speak for Tolmie refers to events of March 6,7, 18, and thereafter. He refers to attending a union meeting on March 6,and on March 7 going to work "bubbling over with enthusiasm for theUnion," and telling "everybody what I thought." It states that people whotalked to him "were obviously reporting to the company executives," etc. SWITCHCRAFT, INC473A. Edgar got mad when Charlie mentioned that hewas organizing,that he was organizing on companytime.JUDGE: Did he say anything?THE WITNESS: Did who say anything?JUDGE: Edgar?THE WITNESS: Oh, yes, he denied it. He said, "I amnot," he said, "I am not doing it on company time."And, then Charlie Giesow mentioned, he said, "Well,Edgar, you are not telling the truth.And, then Edgarsaid,"Well, areyou calling me aliar?"Charlie said, "If the shoe fits, you wear it."The difference in the testimony in the latter connection isthat Tolmie does not refer to organizing on "company time,"while both Vice and Wienski on both directand cross-exami-nation testified that Giesow referred toorganizing bn com-pany time.In this instance, I believe that Tolmie became quiteupset and angry at the meeting and that Vice and Wienski'srecollection may be better as to the reference to "organizingon company time" and I accordingly credit them.Testimony was adduced to show that there was generallyan annual raffle for the Crusade of Mercy, but whether or notsolicitation was permitted on company time was not deve-loped. On the record evidence, the General Counsel has notestablished discriminatory prohibition of employees by Wien-ski from talking about the Union on work time. The same alsoapplies to the allegation that Giesow threatened to dischargean employee if he engaged in union activity. Whether Giesowthreatened to fire Tolmie for organizing on company time ormerely told him he did not want him to do so, does not,underthe circumstancesfound above, constitute a violation.Following these discussions withWienski and Giesow,Tolmie was assigned to work in a more limited area whichwas about half surrounded by mesh wire and referred to byTolmie (and occasionally others) as an inspection "cage."The area was described as comparable to that of the hearingroom. Tolmie said he was restricted because he no longerwent into certain departments. It does appear that in the newposition Tolmie was more restricted than he had been inmoving about the plant, although not within his department.Wienski explained the reassignment of Tolmie as follows:THE WITNESS: No, not really, I did make a transcriptthat we abolished one area, and I transferred him toin-coming inspection, which is a very important section.This is where we deal with our purchased parts, and wehave to get these parts moving as soon as we can, so thisiswhere I was in dire need of in-coming inspectors, andI am still looking for more,and this is the reason I madethis transferWith respect to the foregoing, the evidence does not appearsufficient to show the reassignment itself was unnecessary.However, Wienski's threat,supra,to restrict or isolate Tol-mie, which I have found, appears to be related to Respon-dent's stated position at the meeting in Giesow's office thatTolmie was organizing on company time. While Respondentmay have been entitled to prevent him from organizing oncompany time, it does not appear proper to threaten (orimpose) isolation to prevent all organizational activity on thepremises.The threat, which I have found Wienski made,could be so understood. I find that Respondent thereby vi-olated Section8(a)(1).The complaint also alleges that Giesow on March 18created the impression of surveillance of union activities. Itwould appear that this is predicated on the statement,supra,that reflected the Respondent knew Tolmie was organizingthe Union. Whatever may be a proper rational inference froma statement which may have various (or no) implications andsusceptible to various inferences, there does not appear to bethe conveyance of an impression of surveillance as to Tolmie,who was evidently freely advocating the Union to personswhom he described as "tattle-tales" reporting to Respondent.Further, if such statement were a violation under the circum-stances,how could an employer legally bring up the subjectof work interference? I find no such violation by Giesow.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with- the operations of the -Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic and commerceamong the several States and tend to lead to labor disputesburdening and obstructing the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices in violation of Section 8(a)(1) of the Act,Iwill recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Switchcraft, Inc., is engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.Warehouse and Mail Order Employees Union Local743, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganiza-tion within the meaning of Section 2(5) of the Act.3.By threatening employees with reprisal and loss of em-ployment as a consequence of unionization, by creating theimpression of surveillanceamongemployees regarding theirunion activities, by threatening to restrict or isolate em-ployees because of union activity, and by granting increasedholiday and other benefits to discourage union organization,Respondent has interfered with, restrained, and coerced em-ployees in the exercise of their rights guaranteed by Section7 of the Act, and thereby has engaged in unfair labor practiceswithin themeaningof Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2(6) and (7) of the Act.5.The General Counsel has failed to establish by a pre-ponderance of the evidence the remaining allegations of thecomplaint herein and it will be recommended that said com-plaint be, to that extent, dismissed 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER14Respondent, Switchcraft, Inc., its officers, agents, succes-sors,and assigns,shall:1.Cease and desist from:(a) Threatening employees with reprisals and loss of em-ployment because of union activities.(b)Creating the impression of surveillance among em-ployees regarding their union activities.(c)Threatening restriction or isolation for engaging inunion activities.(d) Granting increased holidays and benefits to discourageunion activities.(e) In any like or related manner interfering with the rightof employees to self-organization, to form labor organiza-tions, to join or assist Warehouse and Mail Order EmployeesUnion Local 743, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or anyother labor organization, to bargain collectively through re-presentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection or to refrain from any or allsuch activities, except to the extent such right may be affectedby an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act.(a) Post at its premises in Chicago, Illinois, copies of the14 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided by Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "attached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Region13, after being signed by an authorized representative of Re-spondent, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places,includingall placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 13, in writing,within 20 days from the date of this Order what steps Re-spondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that thecomplaint be dis-missed in all other respects.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with reprisals andloss of employment because of union activitiesWE WILL NOT create the impression of surveillanceamong our employees regarding their union activities.WE WILL NOT threaten restriction or isolation for en-gaging in union activities. .WE WILL NOT grant increased holidays or other bene-fits to discourage union organization.WE WILL NOT in any like or related manner interferewith the rights of employees to self-organization, to formlabor organizations, to join or assist Warehouse andMail Order Employees Union Local 743, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection or to refrain from any orall such activities, except to the extent such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, as au-thorized in Section 8(a)(3) of the Act.SWITCHCRAFT, INC